Citation Nr: 0117695	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Timeliness of filing of a claim for burial benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1951 to November 
1952.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision that denied the appellant's 
claim for burial benefits.

The evidence submitted with the appellant's claim for burial 
benefits raises a request for equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  Darrow v. Derwinski, 2 Vet. App. 303 (1992).  
The request will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 (2000) after this 
decision of the Board has been issued.


FINDINGS OF FACT

1.  The veteran died, and was buried, in December 1995, as 
the result of small cell lung cancer.

2.  At the time of the veteran's death, service connection 
was in effect, and the veteran was receiving compensation, 
for postoperative residuals of degenerative arthritis of the 
right knee, rated 20 percent, and degenerative arthritis of 
the left knee, rated 10 percent.  

3.  The veteran's cause of death was neither claimed nor 
adjudicated to be service-connected.

4.  The appellant submitted an original claim for burial 
benefits in August 1999.


CONCLUSION OF LAW

The appellant's claim for non-service-connected burial 
benefits was not timely filed.  38 U.S.C.A. § 2304 (West 
1991); 38 C.F.R. § 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a claimant in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the appellant's claim for burial benefits.  There 
is no identified evidence not accounted for and the appellant 
and her representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the claim, and essentially 
notifies the appellant of the evidence needed to prevail on 
her claim.  Under the circumstances, the Board finds that the 
appellant has been provided with adequate notice of the 
evidence needed to successfully prove her claim and that 
there is no prejudice to her by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the her in the 
development of the claim as required by the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  

Applications for payments under 38 U.S.C.A. § 2302 (West 
1991) must be filed within 2 years after the burial of the 
veteran.  If the burial allowance was not payable at the 
death of the veteran because of the nature of the veteran's 
discharge from the service, but after the veteran's death the 
veteran's discharge has been corrected by competent authority 
so as to reflect a discharge from the service under 
conditions other than dishonorable, then the burial allowance 
may be paid if a claim is filed within 2 years from the date 
of correction of the discharge.  This time limit does not 
apply to claims for service-connected burial allowance under 
38 U.S.C.A. § 2307 (West 1991).  38 U.S.C.A. § 2304; 
38 C.F.R. § 3.1601.

A longitudinal review of the evidence in this case shows that 
the veteran had active service from July 1951 to November 
1952.  A death certificate shows that he died in December 
1995 at his residence.  The cause of death was small cell 
lung cancer and no other significant condition contributing 
to death was noted on the death certificate.  An autopsy was 
not performed.  Service connection for the cause of death has 
not been claimed or adjudicated.

At the time of the veteran's death, service connection was in 
effect for post operative residuals of degenerative arthritis 
of the right knee, rated 20 percent; and degenerative 
arthritis of the left knee, rated 10 percent.  The combined 
rating for the service-connected disabilities was 30 percent.  
The veteran was therefore eligible for nonservice-connected 
burial and interment allowances under 38 C.F.R. § 3.1600(b) 
and (f).

In August 1999, the appellant submitted her original claim 
for burial benefits.  With this application, statements from 
a VA Veterans Benefits Counselor, dated in September 1999 and 
April 2000, and a January 1996 interview log, were submitted 
to show that he had met with the appellant on January 9, 
1996, and was "quite certain" that he had failed to advise 
her to submit a claim for burial benefits.  In these 
statements, the Veterans Benefits Counselor requests that the 
appellant's claim be granted based on equitable relief.  A 
statement from a funeral home director was also received with 
this claim, noting that a claim for burial benefits had been 
filed on behalf of the appellant on January 4, 1996, but the 
appellant reported that she had never received such benefits.  
A review of the appellate record does not show receipt of a 
claim for burial benefits prior to August 1999.

The overall evidence shows that the a timely claim for 
nonservice-connected burial benefits under the above-noted 
criteria was never received.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has consistently 
held that VA's breach of duty to assist a claimant cannot 
form the basis of a claim of CUE (clear and unmistakable 
error) under the provisions of 38 C.F.R. § 3.105(a) (2000).  
Shockley v. West, 11 Vet. App. 208 (1998).

The record on appeal is against a finding that a timely claim 
for burial benefits under 38 U.S.C.A. § 2304 was received by 
VA.  The Board finds that the appellant does not meet the 
criteria under the law for payment of burial benefits.  Where 
the law is dispositive, the claim must be denied on the basis 
of absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Hence, the claim is denied.


ORDER

The appellant did not file a timely claim for burial benefits 
and her claim for such benefits is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

